The plaintiff in error, hereinafter called the defendant was convicted of the larceny of an automobile, and was sentenced to serve five years in the *Page 123 
state penitentiary. The case was tried in April, 1930, and the appeal was lodged in this court in October, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Due to the gravity of the offense, we have carefully examined the record, and the evidence is amply sufficient to sustain the judgment and sentence. Where an appeal is prosecuted to this court and no brief in support of the petition in error is filed, and no appearance for oral argument made, this court will examine the record for jurisdictional errors and will read the evidence to ascertain if it reasonably supports the judgment, and, if no fundamental error is apparent and the evidence is sufficient, the case will be affirmed.
The case is affirmed.